USCA11 Case: 22-10804    Document: 28-1      Date Filed: 12/21/2022    Page: 1 of 24




                                                [DO NOT PUBLISH]

                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 22-10804
                           Non-Argument Calendar
                           ____________________

        VALERIE OLABISI,
                                                       Plaintiff-Appellant,
        versus
        COMMISSIONER OF SOCIAL SECURITY,


                                                     Defendant-Appellee.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                     D.C. Docket No. 3:21-cv-00020-JBT
USCA11 Case: 22-10804        Document: 28-1         Date Filed: 12/21/2022        Page: 2 of 24




        2                         Opinion of the Court                      22-10804

                                ____________________

        Before GRANT, LAGOA, and ANDERSON, Circuit Judges.
        PER CURIAM:
               Valerie Olabisi appeals the district court’s affirmance of the
        Social Security Administration’s (“SSA”) denial of her claim for dis-
        ability insurance benefits (“DIB”), under 42 U.S.C. § 405(g), and
        supplemental security income (“SSI”), under 42 U.S.C.
        § 1382c(a)(3)(A). Olabisi argues that the administrative law judge’s
        decision was not substantially based on the medical records and
        that the judge ignored the intensity, persistence, and limiting ef-
        fects of her physical symptoms. Additionally, in a section of her
        brief entitled “Closing Concerns,” she disagrees with the adminis-
        trative law judge’s treatment of the medical opinion of Dr. Luther
        Puadesty, 1 description of her appearance and demeanor while tes-
        tifying, and reliance on the hypothetical of the vocational expert
        (“VE”) in assessing her residual functioning capacity (“RFC”). For
        the following reasons, we affirm.
                                   I.      BACKGROUND




        1 The record reflects some confusion about whether the doctor’s name was
        “Luther D. Quarles” or “Luther D. Puadesty.” We need not resolve this issue
        because, as discussed below, Olabisi abandoned any challenge to the adminis-
        trative law judge’s consideration of that medical opinion. For purposes of this
        opinion, however, we refer to the doctor as Dr. Puadesty.
USCA11 Case: 22-10804      Document: 28-1     Date Filed: 12/21/2022     Page: 3 of 24




        22-10804               Opinion of the Court                        3

                            A. Administrative Proceedings
               On May 23, 2018, Olabisi applied for DIB and SSI, stating she
        became unable to work based on her disabling condition that be-
        gan on February 12, 2018. The SSA denied Olabisi’s application;
        Olabisi requested reconsideration, but the SSA again denied the ap-
        plication. Olabisi then requested a hearing before an administra-
        tive law judge.
               In her disability report, Olabisi indicated that vertigo, high
        blood pressure, migraines, blackouts, knee pain, back pain, glau-
        coma, chest valves, and a “messed up” “disc going down [her]
        spine” limited her ability to work. Olabisi’s highest level of educa-
        tion was twelfth grade, and she previously worked as a bus driver.
        Olabisi noted that she was prescribed her medications for her high
        blood pressure, her migraines, her depression, and her muscle
        spasm in her back.
               In her function report, Olabisi stated the following. She
        lived alone, and her conditions limited her ability to work because
        she became light-headed and dizzy and experienced changes in eye-
        sight, especially when she had a migraine. Additionally, the pain
        made it hard for her to stand and sit for periods of time. Olabisi
        cared for her six-year-old daughter alone, and her daily activities
        included waking her daughter up and getting her dressed for
        school, going to appointments that she had that day or sitting in
        pain, attempting to clean up if she could stand without getting
        dizzy, waiting on her daughter to get home from school and help-
        ing with her homework, and feeding and bathing her daughter.
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022      Page: 4 of 24




        4                       Opinion of the Court                 22-10804

        Olabisi’s illnesses or injuries caused her to wake up every few
        hours, and she got very little sleep because of her pain.
               Under personal care, Olabisi stated that she: could not iron
        clothes; could bathe on her own, but her daughter helped her
        sometimes; kept her hair in a ponytail because her arms; could feed
        herself when she had an appetite; sometimes did not make it to the
        restroom to use the toilet; and sometimes forgot to take her medi-
        cine, but her friend provided daily reminders. Olabisi prepared her
        meals weekly, usually something “easy and quick” because she
        could not make a “full course meal” as it was hard for her to stand,
        but her older daughter tried to prepare weekly meals when she
        could. Olabisi could wash dishes and wipe down the counters but
        needed help doing yardwork and laundry because those tasks hurt
        her back and made her dizzy. She drove occasionally, but usually
        only when she had someone else with her, and shopped for her
        daughter’s clothes when necessary. Her hobbies included watch-
        ing television and coloring. She visited with her children two or
        three times per week and attended church regularly.
                Olabisi indicated that her illnesses and conditions affected
        her ability to lift, squat, bend, stand, reach, walk, sit, kneel, climb
        stairs, see, concentrate, follow instructions, and complete tasks.
        She could only walk short distances for about five minutes, could
        only pay attention for about thirty minutes, did not handle changes
        in routine well, and was scared that she may fall and hit her head.
        She used a cane and glasses or contact lenses.
USCA11 Case: 22-10804      Document: 28-1     Date Filed: 12/21/2022     Page: 5 of 24




        22-10804               Opinion of the Court                        5

               On January 16, 2020, the administrative law judge con-
        ducted a hearing, where Olabisi testified about the following. She
        became unable to work on February 12, 2018 and had not worked
        since that date. Olabisi’s symptoms included problems in her back,
        which made it difficult for her to sit for long periods, and problems
        down her legs, which made bending and stooping difficult. Pain
        medications helped a little with her pain but made her feel dizzy
        and nauseous and blurred her vision. She could stand for about
        fifteen to twenty minutes at a time, walk for about twenty to thirty
        minutes at a time, and sit for about twenty to thirty minutes at a
        time. Olabisi could lift about five pounds and had an operation on
        her hand, which did not provide her with any improvements.
        Olabisi got migraines twice a week, each lasting about two days,
        and she had problems with sound during the migraines. Medica-
        tions helped her migraines sometimes, but if she was afflicted with
        a particularly bad migraine, she went to the emergency room to
        receive a shot. On a typical day, she stood, sat, and walked, did
        light driving, did limited household chores, did not prepare meals,
        needed help getting dressed, needed help bathing sometimes,
        could not do the laundry, and shopped occasionally. She slept for
        two or three hours per night and took ten-minute naps throughout
        the day.
               In her job as a bus driver, she sometimes had to help passen-
        gers carry their bags, which weighed about fifty to sixty pounds.
        She also had to climb the bus steps, walk throughout the bus, strap
        down wheelchairs, bend, and stoop. Sometimes, Olabisi had to
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022     Page: 6 of 24




        6                      Opinion of the Court                 22-10804

        help wheelchair passengers get on the bus. Due to surgery on her
        right hand, she could not do any handling or grasping with it, and
        she wore a brace all the time. She experienced neck and low-back
        pain all the time, as well as spinning, nausea, dizziness, and sei-
        zures. Olabisi clarified that the seizures were more like blackouts
        where she would lose consciousness, and they did not occur regu-
        larly. Her knees hurt constantly, and while she used a cane, her
        right-hand surgery made gripping the cane difficult. She took
        about seventeen medications and often experienced shortness of
        breath when walking.
                The administrative law judge called Jenny Kramer, a VE, to
        testify. The VE classified Olabisi’s previous work as a medium
        strength level position with an SVP level of 4. The judge asked the
        VE if, hypothetically, an individual could perform Olabisi’s past
        work, if the individual was the same age, had the same education
        and past work experience, and had limitations of light exertional
        level with: (1) occasional climbing of ramps and stairs; (2) no climb-
        ing of ladders, ropes, and scaffolds; (3) occasional balancing, stoop-
        ing, kneeling, crouching, and crawling; (4) occasional overhead
        reaching; (5) no more than frequent handling and fingering; and (6)
        was limited to work settings outside the presence of moving me-
        chanical parts or at unprotected heights; (7) could only perform
        work that needed little or no judgment to do simple duties that
        could be learned in thirty days; (8) was able to deal with changes in
        a routine work setting; and (9) socially could relate adequately to
        supervisors, sometimes with coworkers, and generally with the
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022     Page: 7 of 24




        22-10804               Opinion of the Court                         7

        public. The VE testified that the individual would be unable to
        perform Olabisi’s past work, but such an individual could perform
        other positions such as a photocopying machine operator, of which
        there were around 18,000 positions nationally, a routing clerk, of
        which there were around 50,000 positions nationally, or a house-
        keeping cleaner, of which there were around 295,000 positions na-
        tionally. Next, the judge asked the VE whether an individual could
        perform any work in the national economy if, in addition to the
        details in the first hypothetical, the individual was off task for ap-
        proximately twenty percent of the workday, accounting for two
        fifteen-minute breaks, and one thirty-minute break. The VE testi-
        fied that the individual would not be suited for any jobs because
        the limitations were outside of employer tolerances. The VE also
        stated that up to one day of absences was tolerated per month, but
        anything outside of that would result in no suitable jobs.
               Additionally, the following medical and opinion evidence
        was presented. In 2016 and 2017, before Olabisi’s alleged disability
        onset date, she visited Baptist Primary Care (“BPC”) and the emer-
        gency department of Baptist Medical Center Jacksonville (“BMCJ”)
        on several occasions for knee, chest, fingers, and hand pain; hyper-
        tension; and migraines. In January 2017, Olabisi’s medical records
        indicated that she had left knee swelling with pain after a fall, and
        an MRI finding noted that she had a history of trauma to her knee.
        She presented to Heartland Rehabilitation Services (“Heartland”)
        in February 2017 to address her left knee pain, which she rated at a
        five out of ten pain. Olabisi was discharged from physical therapy
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022      Page: 8 of 24




        8                       Opinion of the Court                 22-10804

        (“PT”) four months later after five sessions of therapy. In May
        2017, Olabisi visited BPC to address her left knee pain, which
        caused her significant problems with pain. In July 2017, Olabisi
        presented to Heartland for an initial evaluation to address her chest
        pain. In September 2017, she presented to CareSpot Express
        Healthcare for right hand pain, which she rated as seven out of ten.
                On February 7, 2018, Olabisi went to BPC to address her
        headaches and vision changes. Dr. Robert E. Rosemund noted
        that, if she controlled her blood pressure better, she would experi-
        ence less frequent headaches. He also stated that she could not re-
        turn to work immediately because of her symptoms.
               Between February 12, 2018, and July 3, 2018, Olabisi visited
        BPC eight times. Dr. Rosemund noted that Olabisi had forty-nine
        or more active health problems including, in relevant part, depres-
        sion, headaches, knee pain, chest pain, obesity, and hypertension.
        On various visits, Olabisi reported difficulty sleeping, persistent mi-
        graines, chest pain, body pain, and dizziness. Dr. Rosemund con-
        ducted an MRI of Olabisi’s cervical spine and diagnosed her with
        multi-level cervical degenerative disc and spine disease, most pro-
        nounced at C5 to C6. Also, Dr. Rosemund conducted an MRI of
        her brain, which did not reveal any acute abnormalities or mass
        effects but did reveal a small meningioma.
               Between February 2018, and June 2018, Olabisi visited
        EMAS Spine & Brain Specialists (“EMAS”) seven times. Dr. Anika
        Goel determined that Olabisi had chronic migraines without aura;
        dizziness; blurred vision; and vision changes. During several visits,
USCA11 Case: 22-10804      Document: 28-1     Date Filed: 12/21/2022     Page: 9 of 24




        22-10804               Opinion of the Court                        9

        Dr. Goel noted that Olabisi was alert and oriented, her immediate
        memory and recall were intact, and her upper and lower extremi-
        ties measured five out of five on strength. In May 2018, she under-
        went a nerve conduction study of the bilateral lower extremities
        and a needle EMG of the left lower extremity, which revealed no
        evidence of an acute or chronic left lumbosacral radiculopathy, a
        lower extremity plexopathy, or entrapment neuropathy or mo-
        noneuropathy in the lower extremities.
               Between February 2018 and January 2020, Olabisi visited
        three different emergency rooms on four occasions to address re-
        ports of pain. She visited BMCJ on two occasions, once for right
        knee pain and once for chest pain, but tests did not reveal medical
        abnormalities, and she was discharged on both occasions. Olabisi
        also visited Shands Jacksonville where she reported a history of
        headaches dating back to 1988, blurred vision, facial pain, glau-
        coma, and dizziness. (Doc. 13-9 at 16). Finally, she visited Ascen-
        sion St. Vincent’s and reported pain in her wrist, but she was dis-
        charged after her x-rays were negative for osseous or dislocation.
        On May 7, 2018, Olabisi visited Jacksonville Hearing & Balance In-
        stitute to address her issues with dizziness. She reported that the
        dizziness began ten months prior, and the severity was moderate
        but worsening.
               Between February 2018 and July 2019, Olabisi presented to
        Baptist Heart Specialists and other Baptist medical offices for chest
        pain and hypertension. On February 28, 2018, Dr. Kenneth Adams
        conducted an EKG on her, which revealed sinus tachycardia, a
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 10 of 24




        10                     Opinion of the Court                 22-10804

        possible left atrial enlargement, and an abnormal ECG. In May
        2018, Olabisi received an echocardiogram, which revealed sinus
        rhythm, normal to slightly hyperdynamic left ventricular systolic
        function, and otherwise normal function and appearance. She un-
        derwent a treadmill stress test in July 2018 that revealed no signifi-
        cant changes from her baseline EKG, but she was only able to walk
        for three minutes because she complained of knee pain and dizzi-
        ness.
               Between March 2018, and August 2019, Olabisi visited
        Brooks Rehabilitation (“Brooks”) for both PT and occupational
        therapy (“OT”). On several occasions, she complained of head-
        aches and dizziness that limited her daily activities because walking
        and bending down increased her symptoms, but she reported that
        a shot administered to her neck and back improved her symptoms.
        Olabisi also visited Brooks for numbness and pain in both hands
        and wrists. Initially, she had decreased range of motion and
        strength, increased hand pain, decreased hand coordination, de-
        creased motor control, impairment on her dominant side, muscle
        guarding, and pain. By September 2018, Olabisi had achieved mod-
        ified independence in ambulation, feeding, toileting, bathing,
        grooming, and household chores, and minimum assistance in
        dressing. Her records indicated that she had (1) a right-hand grip
        strength of ten pounds, increased from zero pounds at her initial
        evaluation; and (2) a left-hand grip strength of sixty-five pounds,
        increased from six pounds.
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 11 of 24




        22-10804               Opinion of the Court                        11

               Additionally, Olabisi visited Brooks for OT and PT to ad-
        dress her bilateral knee pain. She reported that her daily activities
        were limited by her knee pain, including that she was unable to
        sleep lying down, she needed a cane to ambulate and could only
        walk for five minutes before she needed to sit down, she used a
        shower chair when bathing, and she sat down when she got dressed
        due to her lack of balance. Her records noted improvements in
        range of motion and gentle strengthening. At discharge from OT,
        Olabisi reported that she could (1) sleep while lying down; (2) am-
        bulated without assistance, but was limited by her bilateral knee
        pain; (3) could dress herself half the time and her daughter assisted
        her with putting on tops and tying her shoes; (4) bathe without as-
        sistance about fifty percent of the time if she used her shower chair;
        (5) groom herself about fifty percent of the time, including inde-
        pendently washing her face and putting on deodorant; (6) fold laun-
        dry; and (7) shop with the assistance of her daughter. Likewise, at
        discharge for PT, Olabisi reported improvements in her pain in
        both knees. However, she did not meet several of her long-term
        goals, as she failed to achieve “clinically meaningful improvement
        in standing to dress, performing household chores, and ambulating
        for community distances.” Likewise, she only met fifty percent of
        her long-term goal of ambulating for fifteen minutes without the
        use of an ambulation device while grocery shopping.
              Between July 2018 and January 2020, Olabisi visited Coastal
        Spine & Pain Center (“Coastal”) thirty-one times to address her
        headaches, pain in her neck, shoulders, low back, knees, wrists, and
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022      Page: 12 of 24




        12                      Opinion of the Court                  22-10804

        hands, and for various treatments to alleviate her symptoms. Dr.
        Scott Schimpff treated Olabisi on many of her visits and diagnosed
        her with cervical pain and radiculopathy, knee pain in both knees,
        muscle spasms, carpel tunnel syndrome, low back pain, and osteo-
        arthritis of the cervical spine. Regarding her knee pain, Olabisi re-
        ceived steroidal injections in her knees on several occasions, and
        twice in her back, which she stated relieved her pain.
               In September 2018, her cervical spine, left knee, and lumbar
        spine were radiographed with the following results: (1) her cervical
        spine showed mild degenerative changes between C4 and C6; (2)
        her right and left knees did not show any fracture or significant de-
        generative changes; and (3) her lumbar spine showed slight retrol-
        isthesis of L5 over L1 in the extension view with mild levoscoliosis.
        In October and November 2018, Olabisi presented to Coastal for a
        cervical medial branch block left and right at the C3-C6 levels. In
        December 2018, an MRI was conducted on her right knee, which
        resulted in a finding of an intrasubstance myxoid change to her me-
        niscus, without a surface tear, trace joint effusion, and trace fluid in
        her deep infrapatellar bursa.
               Also, at Coastal, Dr. William Neway III treated her for her
        wrist pain and numbness, which he diagnosed as carpal tunnel syn-
        drome and de Quervain Tenosynovitis. Olabisi’s left and right
        wrists were x-rayed in November 2018, but neither wrist demon-
        strated a fracture, dislocation, or subluxation, and her alignment of
        bones was excellent, her soft tissue planes were normal, she did not
        have any foreign bodies, and her bone density and maturity were
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022    Page: 13 of 24




        22-10804               Opinion of the Court                       13

        normal. Dr. Neway performed a carpal tunnel release and de
        Quervain’s release on Olabisi in June 2019 (right hand and wrist)
        and December 2019 (left hand and wrist). After the surgery on her
        right hand and wrist, she reported that her numbness and tingling
        had improved and that her home physical therapy exercises helped
        increase her range of motion.
               Further, many of Olabisi’s visits to Coastal were for medica-
        tion management, and she frequently stated that pain medications
        “significantly” or “moderately” improved her symptoms without
        reporting any side effects. Also, on at least one occasion she re-
        ported that her medications provided her with a reasonable level
        of pain relief, with improvements in both function and activity tol-
        erance. Olabisi’s medical records from Coastal indicated that PT
        and OT improved her pain.
              In August 2018, Olabisi presented to the Jacksonville Eye
        Center for an eye exam, where Dr. Robert Schnipper noted that
        she had primary open-angle glaucoma and had limited mobility
        due to a leg brace.
                In November 2018, Olabisi presented to Advanced Diagnos-
        tic Group for an MRI of her cervical spine. Dr. David R. Priest re-
        ported that the MRI revealed a concentric uncovertebral hydropa-
        thy, which in conjunction with facet hypertrophy and ligamental
        flava laxity, precluded mild central canal narrowing, mild right neu-
        ral foraminal narrowing, and moderate-severe left neural foraminal
        narrowing, at the C5 to C6, C4 to C5, and C3 to C4 levels.
USCA11 Case: 22-10804     Document: 28-1     Date Filed: 12/21/2022    Page: 14 of 24




        14                     Opinion of the Court               22-10804

                Olabisi returned to Brooks in August 2019, where she re-
        ported that her right hand was in so much pain that she could not
        use it. She reported that she had to use her left hand when eating,
        and dressing, and that she could not use her right hand to get
        dressed, use the toilet, bathe, and do laundry. Brooks discharged
        Olabisi in October 2019, noting improvement in her pain symp-
        toms from her initial evaluation. Lizbeth Martinez, OT, noted that
        Olabisi made significant improvements and met most of her goals,
        increased her strength, and decreased pain.
               In October 2019, Olabisi presented to Heartland for PT.
        Olabisi reported that she had bilateral neck pain with pain down
        her spine and migraines. She returned the next month, where her
        chief complaint was pain from the base of her skull down to her
        shoulder blades.
               Dr. Puadesty from St. Vincent Healthcare completed a phy-
        sician medical source statement for Olabisi. Dr. Puadesty stated
        that he treated her between August 2018 and December 2019 and
        diagnosed her with chronic pain, migraines, seizures, and carpal
        tunnel syndrome. He also stated that Olabisi was debilitated be-
        cause of her chronic medical issues, which included symptoms of
        pain, headaches, migraines, limited mobility, limited ability to
        stand or sit, loss of dexterity, and photophobia. Dr. Puadesty indi-
        cated that he expected Olabisi’s symptoms to last at least twelve
        months, emotional factors contributed to the severity of her symp-
        toms and functional limitations, and she suffered from depression.
        He stated that she could only walk zero to one city block without
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022    Page: 15 of 24




        22-10804               Opinion of the Court                       15

        rest or severe pain, she could sit for only five minutes before she
        needed to stand and could only stand for five minutes before she
        needed to sit. Dr. Puadesty noted that he was unsure whether
        Olabisi could tolerate working because of her pain, and that if she
        was employed, she would often need to take unscheduled breaks
        due to muscle weakness or pain. As for her limitations, Dr.
        Puadesty recorded that Olabisi could sometimes lift less than ten
        pounds but could never lift twenty or fifty pounds and that she
        could never twist, stoop, crouch, climb stairs, or climb ladders, and
        she had a significant limitation with reaching, handling, or finger-
        ing. He also stated that she would be off-task more than twenty-
        five percent of the time and was incapable of even low-stress be-
        cause of her pain and migraines, and she would likely be absent
        from work more than four days per month.
                On February 26, 2020, the administrative law judge issued a
        final decision. Using the five-step sequential evaluation process,
        the judge found that Olabisi: (1) met the insured status require-
        ments through December 31, 2023; (2) had not engaged in substan-
        tial gainful activity since February 12, 2018; (3) had severe impair-
        ments of migraines, a seizure disorder, carpal tunnel syndrome,
        cervical and lumbar degenerative disc disease, hypertension, obe-
        sity, depression, and anxiety; and (4) had non-severe impairments
        of glaucoma and knee pain, which did not limit her ability to per-
        form basic work activities. At step four, the judge found that
        Olabisi did not have an “impairment or combination of impair-
        ments that [met] or medically equal[ed] the severity of one of the
USCA11 Case: 22-10804    Document: 28-1      Date Filed: 12/21/2022     Page: 16 of 24




        16                    Opinion of the Court                22-10804

        listed impairments in 20 CFR Part 404.” As for Olabisi’s mental
        impairments, the ALJ found that she had a “moderate limitation in
        understanding, remembering or applying information; a moderate
        limitation in interacting with others; a mild limitation regarding
        concentrating, persisting or maintaining pace; and a moderate lim-
        itation as for adapting or managing oneself.”
              At step five, the administrative law judge considered all of
        Olabisi’s symptoms and the extent to which those symptoms could
        be accepted as consistent with the objective medical evidence and
        found that Olabisi had the RFC to perform light work, as defined
        in 20 C.F.R. §§ 404.1567(b) and 416.967(b). However, he found
        that Olabisi had the following limitations:
              no climbing of ladders, ropes, and scaffolds; no more
              than occasional climbing of ramps and stairs, balanc-
              ing, stooping/bending, kneeling, crouching, and
              crawling; no more than occasional reaching over-
              head; no more than frequent handling and fingering;
              limited to noise level of 3 or moderate; no exposure
              to moving mechanical parts and unprotected heights;
              limited to performing simple work, which needs little
              or no judgment to do simple duties that can be
              learned on the job in a short time (up to and including
              30 days); is able to deal with changes in a routine
              work setting; can adequately interact with supervi-
              sors; and no more than occasional interaction with
              the general public and co-workers.
USCA11 Case: 22-10804      Document: 28-1      Date Filed: 12/21/2022     Page: 17 of 24




        22-10804                Opinion of the Court                        17

                The judge found that Olabisi’s “medically determinable im-
        pairments could reasonably be expected to cause the alleged symp-
        toms; however, [her] statements concerning the intensity, persis-
        tence and limiting effects of these symptoms [were] not entirely
        consistent with the medical evidence and other evidence in the rec-
        ord.” The judge stated that he could not give evidentiary weight
        to medical opinions and prior administrative findings, but he con-
        sidered them in making his findings. The judge deemed the state
        agency medical consultants as persuasive, as they were “supported
        by detailed explanation, rationale, and analysis of the medical evi-
        dence of record available at time of their review.” The judge also
        found the opinions of the state psychological consultants less per-
        suasive because medical records received after the state psycholog-
        ical evaluations established that Olabisi had severe mental impair-
        ments that imposed non-exertional limitations. The judge also
        found Dr. Puadesty’s opinion unpersuasive because it was not sup-
        ported by objective medical findings and was inconsistent with the
        medical evidence in the record. He noted that there were no med-
        ical records on file from St. Vincent’s except for emergency room
        records, despite Dr. Puadesty’s statement that he had been treating
        Olabisi since 2018.
               The administrative law judge found that Olabisi claimed she
        had limited daily activities, but that she also reported that she lived
        alone, cared for her daughter, cooked simple meals, cared for her
        personal needs, washed dishes, wiped down countertops, shopped,
        managed finances, went to church, and drove short distances. He
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022    Page: 18 of 24




        18                     Opinion of the Court                22-10804

        found that she received treatment that had been “somewhat suc-
        cessful in controlling her symptoms” and that the record was silent
        as to any objective medical findings that would prevent her from
        performing work activities within her RFC. The judge also found
        that Olabisi’s alleged disabling impairments were present at ap-
        proximately the same level of severity before the alleged onset
        date, which was bolstered by her appearance and demeanor at the
        hearing. The judge “emphasized that this observation is only one
        among many being relied on in reaching a conclusion regarding the
        persuasiveness” of Olabisi’s allegations and her RFC.
               Next, the administrative law judge found that Olabisi could
        not perform any past relevant work as a bus driver. He found that
        she was a “younger individual,” had a least a high school education,
        and was able to communicate in English. The judge found that,
        considering Olabisi’s age, education, work experience, and RFC,
        jobs existed in significant numbers in the national economy that
        she could perform, including jobs such as a photocopy machine op-
        erator, routing clerk, and housekeeping cleaner. Ultimately, he
        found that she was not disabled as defined by the SSA from Febru-
        ary 12, 2018.
             Olabisi requested review by the Appeals Counsel (“AC”).
        The AC denied Olabisi’s request, finding no reason to review.
                            B. District Court Proceedings
                Olabisi challenged the administrative law judge’s decision in
        district court. In response, the Social Security Commissioner
USCA11 Case: 22-10804     Document: 28-1     Date Filed: 12/21/2022    Page: 19 of 24




        22-10804                Opinion of the Court                     19

        argued in favor of the decision, stating that the administrative law
        judge properly considered the relevant evidence when he made his
        RFC finding, and his RFC finding was supported by substantial ev-
        idence. The parties consented to have the case heard by a magis-
        trate judge.
                The magistrate judge issued an order affirming the adminis-
        trative law judge’s denial of Olabisi’s request for benefits. The
        magistrate judge found that Olabisi had raised one argument on
        appeal: “The unfavorable decision does not evidence a substantial
        consideration of the prescribed physical/occupational progress
        notes. Can said decision be respected as comprehensively depicting
        the effects of all impairments?” The magistrate judge rejected
        Olabisi’s argument, finding that even though the administrative
        law judge did not specifically mention the records Olabisi identi-
        fied, the judge adequately reviewed the overall medical evidence.
        The magistrate judge explained that it was not the function of a
        reviewing court to reweigh the evidence as a whole. This appeal
        ensued.
                          II.    STANDARD OF REVIEW
               We review a social security disability case to determine
        whether the Social Security Commissioner’s decision is supported
        by substantial evidence. Viverette v. Comm’r of Soc. Sec., 13 F.4th
        1309, 1313 (11th Cir. 2021). We review de novo whether the ad-
        ministrative law judge applied the correct legal standards. Id. at
        1313–14. In reviewing for substantial evidence, we “may not de-
        cide the facts anew, reweigh the evidence, or substitute our
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 20 of 24




        20                     Opinion of the Court                 22-10804

        judgment for” the administrative law judge. Id. at 1314 (quoting
        Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.
        2011)). Substantial evidence is relevant evidence, greater than a
        scintilla, that “a reasonable person would accept as adequate to
        support a conclusion.” Walker v. Soc. Sec. Admin., Comm’r,
        987 F.3d 1333, 1338 (11th Cir. 2021) (quoting Winschel, 631 F.3d at
        1178); accord Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir.
        1991). However, a decision is not based on substantial evidence if
        it focuses on one aspect of the evidence while disregarding contrary
        evidence. See McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir.
        1986).
                                   III.   ANALYSIS
                Eligibility for DIB requires that the claimant be disabled.
        42 U.S.C. § 423(a)(1)(E). A claimant is disabled if she cannot engage
        in substantial gainful activity because of a medically determinable
        impairment that can be expected to result in death or that has lasted
        or can be expected to last for at least twelve months. Id.
        § 423(d)(1)(A). “[T]he claimant bears the burden of proving that
        [she] is disabled, and, consequently, [she] is responsible for produc-
        ing evidence in support of [her] claim.” Ellison v. Barnhart, 355
        F.3d 1272, 1276 (11th Cir. 2003).
               To determine whether a claimant is disabled, the adminis-
        trative law judge considers medical opinions from acceptable med-
        ical sources, including physicians and psychologists. 20 C.F.R.
        § 404.1502(a)(1)–(2). For claims filed on or after March 27, 2017,
        the administrative law judge cannot “defer or give any specific
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 21 of 24




        22-10804               Opinion of the Court                        21

        evidentiary weight, including controlling weight, to any medical
        opinion(s) or prior administrative medical finding(s).” Id.
        § 404.1520c(a). When the administrative law judge evaluates the
        persuasiveness of medical opinions and prior administrative medi-
        cal findings, the judge should consider (1) supportability, and
        (2) consistency as the most important two factors, but he should
        also consider (3) the medical sources relationship with the claim-
        ant; (4) whether the medical source received an advanced educa-
        tion and training to become a specialist; (5) and other factors. Id.
        § 404.1520c(b)–(c). As to supportability, the judge should consider
        objective medical evidence that is supported by medical opinions
        as more persuasive. Id. §404.1520c(c)(1). And, as to consistency,
        the judge should consider medical opinions that are more con-
        sistent with evidence from other medical sources and nonmedical
        sources as more persuasive. Id. § 404.1520(c)(2).
               A three-part “pain standard” applies when a claimant at-
        tempts to establish disability through her testimony of pain or
        other subjective symptoms. Wilson v. Barnhart, 284 F.3d 1219,
        1225 (11th Cir. 2002). To meet the pain standard, the claimant
        must provide “evidence of an underlying medical condition and ei-
        ther” and either provide objective medical evidence confirming the
        severity of the claimant’s alleged pain arising from that condition
        or show “that the objectively determined medical condition is of
        such a severity that it can be reasonably expected to give rise to the
        alleged pain.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991);
        accord Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999). This
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 22 of 24




        22                     Opinion of the Court                 22-10804

        standard “also applies to complaints of subjective conditions other
        than pain.” Holt, 921 F.2d at 1223. “The claimant’s subjective tes-
        timony supported by medical evidence that satisfies the standard is
        itself sufficient to support a finding of disability.” Id. “Indeed, in
        certain situations, pain alone can be disabling, even when its exist-
        ence is unsupported by objective evidence.” Foote v. Chater,
        67 F.3d 1553, 1561 (11th Cir. 1995); accord Marbury v. Sullivan, 957
        F.2d 837, 839 (11th Cir. 1992).
                The administrative law judge must consider all the claim-
        ant’s symptoms, including pain, to “the extent to which [the claim-
        ant’s] symptoms can reasonably be accepted as consistent with the
        objective medical evidence and other evidence.” 20 C.F.R.
        §§ 404.1529(a), 416.929(a). Additionally, the administrative law
        judge considers all of the claimant’s “statements about [her] symp-
        toms, such as pain, and any description [her] medical sources or
        nonmedical sources may provide about how the symptoms affect
        [her] activities of daily living and [her] ability to work.”
        §§ 404.1529(a), 416.929(a). However, the claimant’s statements
        about her pain alone are not sufficient to establish that she is disa-
        bled, and the claimant must provide “objective medical evidence
        from an acceptable medical source that shows [that the claimant
        has] a medical impairment(s) which could reasonably be expected
        to produce the pain or other symptoms alleged,” and that could
        lead to a conclusion that the claimant is disabled.
        §§ 404.1529(a), 416.929(a). Additionally, Social Security Ruling
        16-3p requires “adjudicators to consider all of the evidence in an
USCA11 Case: 22-10804     Document: 28-1      Date Filed: 12/21/2022     Page: 23 of 24




        22-10804               Opinion of the Court                        23

        individual’s record when they evaluate the intensity and persis-
        tence of symptoms after they find that the individual has a medi-
        cally determinable impairment(s) that could reasonably be ex-
        pected to produce those symptoms.” 81 Fed. Reg. 14166 (Mar. 16,
        2016).
                When evaluating a claimant’s subjective symptoms, the ad-
        ministrative law judge must consider such things as (1) the claim-
        ant’s daily activities; (2) the nature and intensity of pain and other
        symptoms; (3) precipitating and aggravating factors; (4) effects of
        medications; and (5) treatment or measures taken by the claimant
        for relief of symptoms. See 20 C.F.R. § 404.1529(c)(3). If the ad-
        ministrative law judge “discredits subjective testimony, he must ar-
        ticulate explicit and adequate reasons for doing so. Failure to artic-
        ulate the reasons for discrediting subjective testimony requires, as
        a matter of law, that the testimony be accepted as true.” Wilson,
        284 F.3d at 1225 (citation omitted).
                Reviewing the record, substantial evidence supports the ad-
        ministrative law judge’s determination that, although Olabisi’s
        medical impairments could be reasonably expected to cause her
        symptoms, including pain, her statements regarding the intensity,
        persistence, and limiting effects of her symptoms were not convinc-
        ing, as they were not entirely consistent with the medical evidence
        and other evidence in the record. This finding is supported by sub-
        stantial evidence in the record including Olabisi’s function report,
        her testimony, and the objective medical evidence detailed above.
USCA11 Case: 22-10804      Document: 28-1       Date Filed: 12/21/2022      Page: 24 of 24




        24                      Opinion of the Court                   22-10804

        To the extent that Olabisi asks us to reweigh the evidence pre-
        sented to the administrative law judge, we decline to do so.
                Additionally, under our caselaw, in order to properly pre-
        sent an issue on appeal, a party “must plainly and prominently so
        indicate, i.e., in a section of [her] brief that is demarcated by a bold-
        face heading or by some equivalent notation.” United States v. Jer-
        nigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003). And, “[a]t the very
        least, [s]he must devote a discrete, substantial portion of his argu-
        mentation to that issue”; otherwise, the issue will be considered
        abandoned. Id. Notably, a party fails to adequately present an issue
        by raising it only in a passing reference or perfunctory manner, par-
        ticularly where it is “buried” within other arguments or through
        conclusory assertions “without supporting arguments and author-
        ity.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82
        (11th Cir. 2014).
               Here, Olabisi raised the administrative law judge’s treat-
        ment of the medical opinion of Dr. Puadesty, description of her
        appearance and demeanor while testifying, and reliance on the
        VE’s hypothetical in a perfunctory manner, failing to devote dis-
        crete, substantial portions of her brief to these issues. See id. Be-
        cause Olabisi has not adequately briefed those issues, we therefore
        conclude that she abandoned them. Id.
               Accordingly, we affirm.
               AFFIRMED.